Title: Thomas Jefferson to Abraham Lange, 25 December 1818
From: Jefferson, Thomas
To: Lange, Abraham


          
            Monticello Dec. 25. 18.
          
          On my return to this place in September I addressed a letter to you, which having probably miscarried, I trouble you with a second repeating the request which I took the liberty of then making. it was to ask some of the beans which I saw and ate of at your house, a large bean eaten as a snap is with the hull on. you pointed out to me in your garden a red flowering bean which you said was the same, and you gave me about a dozen of them; but I wish as many as might plant a small patch in the spring, and would be glad to be informed at what time to plant them.   if quilted  in linen bag, and wrapped in strong paper in form of a letter, and committed as a letter to mail, & directed to me at Monticello near Charlottesville they will come safe. a few of the beautiful white French bean or Haricot which you shewed me would be also accepted with thanks. I salute you with esteem & respect.
          
            Th: Jefferson
          
        